DETAILED ACTION
Applicant’s reply, filed 8 February 2022 in response to the non-final Office action mailed 22 December 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1 and 5-19 are pending, wherein: claim 1 has been amended, claims 5-17 are as previously presented, claims 18-19 are new, and claims 2-4 have been cancelled by this and/or previous amendment(s). 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9 March 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-044639 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the as-amended claim recites “the thermoplastic resin (A)” in line 7, however there is no longer antecedent basis in the claim for ‘the thermoplastic 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US PGPub 2015/0232664).
	Regarding claims 1, 6-8 and 18, Guo teaches thermally conductive compositions comprising about 20 to about 60 wt% of an organic polymer, from about 30 to about 70 wt% of a thermally conductive additive, and further optional additives (abstract; [0005]; [0043]), and further teaches articles produced therefrom ([0007]; [0171]-[0175]).
	Guo teaches the organic polymer may be polyolefins ([0005]; [0098]-[0102]), including those of polyethylene and polypropylene ([0099]; [0101]). Guo further teaches the optional inclusion of about 0.1 to about 5 wt% of a compatibilizer ([0143]; [0149]) and teaches suitable compatibilizing agents include oxidized polyolefin wax ([0144]).
	Guo teaches the thermally conductive additive is selected from inorganic filler material including magnesium hydroxide, aluminum oxide-hydroxide, alumina, aluminum oxide, aluminum trihydroxide, magnesium oxide, beryllium oxide, zinc oxide, 90 of from about 2.0 to about 5.0 µm ([0121])(instant claim 8).
Regarding claims 5, 9 and 19, Guo teaches the compositions as set forth above and demonstrates thermal conductivities of the compositions that anticipate the claimed 0.5 to 5 W/mK (examples; Tables 6-7). Guo does not specifically teach the melt flow rate of 11 to 100 g/10min as claimed (instant claim 5) or the acid value of 1 to 100 mg-KOH/g of the wax (instant claim 19). However, Guo teaches the claimed composition comprising the claimed components, present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 10-17, Guo teaches the composition as set forth above and further teaches a plurality of articles which can be produced with the thermally conductive composition ([0007]; [0171]-[0175]) including: hand held electronic device housings (readable over timepiece as they tell time; readable over electronic device casing), components of lighting fixtures, safety door locking systems (readable over tumbler), solar cell housings, electronic articles, heaters, self-controlled heaters, radiators (readable over heat dissipating members), circuit protection devices, housings 
	 

Response to Arguments/Amendments
	The objection-warning to claim 2 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(b) rejections of claims 1 and 3-17 are withdrawn as a result of Applicant’s filed claim amendments. 
	
The 35 U.S.C. 102(a)(1) rejection of claims 1-17 as anticipated by Guo et al. (US PGPub 2015/0232664) is maintained. Applicant’s arguments (Remarks, page 6)  have been fully considered but were not found persuasive. 
Applicant points to the examples of Guo and argues that only polyamide is taught and no modified polyolefin wax was used. This is no persuasive. Guo teaches the organic polymer may be selected from polyolefins (see rejection) and teaches inclusion of compatibilizing agents including oxidized polyolefin waxes (see rejection). It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).

Applicant argues that the oxidized polyolefin wax of Guo “does not correspond” to the modified polyolefin-based wax of the instant specification. It is noted that oxidation of polyolefin wax constitutes “modification”. It is further noted that the instant specification at [0067]-[0076], as cited by Applicant, does not set forth a definition of what is meant by ‘modified’ and further states that modified “is not particularly limited” ([0068]). The specification merely indicates a preference that modification is the result of reacting with an unsaturated carboxylic acid. If it is Applicant’s position that the modification is critical to obtaining the advantageous effects, such is not reflected in the instant claims. It is further noted that while the claims are read in light of the specification, it is improper to import limitations from the specification into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). 

	The 35 U.S.C. 102(a)(1) rejection of claims 1-9, 12, 13 and 17 as anticipated by Miller et al. (US PGPub 2003/0220432) is withdrawn as a result of Applicant’s filed claim amendments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767